April 18, 2008


Mr. Ronald G. Hole
Hole & Alvarez, P.C.
612 W. Nolana, Suite 370
McAllen, TX 78504
Mr. Robert J. Talaska
The Talaska Law Firm P.L.L.C.
1415 North Loop West, Suite 200
Houston, TX 77008

RE:   Case Number:  05-0928
      Court of Appeals Number:  13-04-00480-CV
      Trial Court Number:  C-2173-03-D

Style:      RICARDO BARRERA, M.D.
      v.
      ISELA RICO AND MANUEL RICO, INDIVIDUALLY AND AS PARENTS AND NEXT
      FRIENDS OF GLORIA RICO, A MINOR

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Respondent's Motion  to
Supplement Response Brief on the Merits is granted.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Honorable Darrell   |
|   |Hester              |
|   |Ms. Cathy Wilborn   |
|   |Mr. Omar Guerrero   |